Digitally signed by
                                                                       Reporter of Decisions
                       Illinois Official Reports                       Reason: I attest to the
                                                                       accuracy and
                                                                       integrity of this
                                                                       document
                              Appellate Court                          Date: 2017.08.02
                                                                       09:39:41 -05'00'




                  People v. Martin, 2017 IL App (4th) 150021



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           TRANCE N. MARTIN, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-15-0021



Filed             June 21, 2017



Decision Under    Appeal from the Circuit Court of Champaign County, No. 14-CF-86;
Review            the Hon. Richard P. Klaus, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Patricia Mysza, and Michael Gomez, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David J.
                  Robinson, and Luke McNeill, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE KNECHT delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Turner and Justice Appleton concurred in the
                  judgment and opinion.
                                             OPINION

¶1        Defendant, Trance N. Martin, appeals his September 2014 conviction of aggravated
     driving under the influence (DUI) in violation of section 11-501(d)(1)(H) of the Illinois
     Vehicle Code (625 ILCS 5/11-501(d)(1)(H) (West 2014)). On appeal, defendant argues (1) the
     trial court committed plain error by admitting improper lay opinion testimony and (2) defense
     counsel was ineffective for failing to (a) object to Illinois State Police trooper Tyler
     Vandeventer’s testimony on improper lay opinion grounds and (b) preserve the relevance
     objection to Trooper Vandeventer’s testimony in his posttrial motion to reconsider his
     sentence. We affirm.

¶2                                        I. BACKGROUND
¶3       In January 2014, defendant was charged by information with aggravated DUI in violation
     of section 11-501(d)(1)(H) of the Vehicle Code (625 ILCS 5/11-501(d)(1)(H) (West 2014)). In
     September 2014, a jury found defendant guilty. In November 2014, the trial court sentenced
     defendant to three years in prison. Because defendant does not challenge the sufficiency of the
     evidence and our analysis does not require us to consider the totality of the evidence, we limit
     our statement of facts to those necessary to resolve defendant’s issues on appeal.
¶4       At defendant’s September 2014 jury trial, Trooper Vandeventer gave the following
     testimony. In January 2014, Trooper Vandeventer was dispatched to a vehicle off the road on
     Interstate 74 in Champaign County, Illinois. Upon arriving at the scene, Trooper Vandeventer
     discovered a black car in the ditch and two men standing outside the vehicle. Trooper
     Vandeventer approached the men, who identified themselves as Trance Martin (defendant) and
     Gaston Woodland. Trooper Vandeventer asked if the men were all right, and they responded
     they were. Trooper Vandeventer then asked who had been driving the vehicle, and defendant
     stated his wife, Virginia Latimore-Martin, had been driving. Defendant explained his wife
     accepted a ride from someone on the interstate to get a tow truck. Woodland initially agreed
     with this account and stated he had been seated in the back passenger seat. It had snowed
     earlier in the day, but Trooper Vandeventer noted there were no footprints in the snow walking
     away from the vehicle or walking along the interstate. Trooper Vandeventer also noted a strong
     smell of alcohol on defendant’s breath.
¶5       Trooper Vandeventer returned to his squad car to run a check on defendant’s and
     Woodland’s licenses and discovered defendant’s license had been revoked. Trooper
     Vandeventer reapproached the men and again asked who had been driving the vehicle.
     Woodland then indicated defendant had been driving and he had been sitting in the front
     passenger seat, not the back. Illinois State Police trooper Matthew Hedges then arrived on the
     scene and took over the investigation because Trooper Vandeventer had been dispatched to
     another crash scene. After establishing the above facts, Trooper Vandeventer gave the
     following testimony:
                  “Q. And based on your training and experience and everything you learned at the
              scene, obviously Trooper Hedges arrested the defendant for driving while license
              revoked. Who did you think was driving?
                  [Defense counsel]: Objection, Your Honor.
                  THE COURT: Overruled.


                                                -2-
                    A. I believe [defendant] was driving.
                    Q. How did you come to that conclusion?
                    A. Just his story didn’t seem to make sense to me, and the fact that I don’t know
                why he would send his wife to get help with some stranger off the interstate. And it just,
                with what Mr. Woodland said, also the fact that he was actually sitting in the front
                passenger seat, made me not believe [defendant].”
¶6         Trooper Hedges testified to the following facts. When he arrived on the scene, he observed
       Trooper Vandeventer talking to two men. Trooper Hedges approached, and Trooper
       Vandeventer indicated he believed defendant had been driving. Trooper Hedges noticed
       defendant appeared disoriented, his eyes were red and glassed-over, and his breath smelled of
       alcohol. Trooper Hedges asked defendant how many alcoholic beverages he had consumed,
       and defendant responded he had consumed “four beers approximately.” Defendant reiterated
       his statement his wife had been driving the vehicle and left for help with someone driving
       down the interstate. Trooper Hedges administered a field sobriety test, but the test was
       inconclusive. Trooper Hedges arrested defendant for driving with a revoked license. Trooper
       Hedges transported defendant to the jail and administered the “walk-and-turn” field sobriety
       test and the “one-legged stand” field sobriety test, both of which indicated defendant was
       impaired. Defendant was then charged with DUI.
¶7         Woodland testified he and defendant had been at a friend’s house on the day of the
       accident. Defendant drove Woodland to the friend’s house, and the two stayed there for about
       an hour and a half. While they were there, they drank “a lot” of alcoholic beverages, according
       to Woodland. They later left the house, and defendant drove. While defendant was driving, he
       slid off the road. Woodland stated Virginia Latimore-Martin was not with them on the date of
       the accident.
¶8         Defendant testified in his defense and reiterated his statement his wife had been driving the
       vehicle and left the scene after the accident to get help. William Grier, who had also been at the
       gathering with defendant and Woodland, testified he saw Virginia Latimore-Martin pick
       defendant and Woodland up from the house. Virginia Latimore-Martin testified she drove
       defendant to the friend’s house on the day of the accident and then picked defendant and
       Woodland up later in the evening. She testified she was driving the vehicle when it slid off the
       road. According to Latimore-Martin, defendant and Woodland bickered about how to handle
       the situation after the car had slid off the road, so she walked up the road. While she was
       walking, a woman stopped and asked if she needed help. Latimore-Martin testified she asked
       for a ride to a towing company, and the woman complied with the request. Latimore-Martin
       testified she called defendant on his cellular phone when she got to the towing company, and
       Trooper Vandeventer answered defendant’s phone and stated defendant had been arrested for
       DUI. She testified she did not tell Trooper Vandeventer she had been the driver but, rather,
       asked what would happen to her car.
¶9         The jury returned a guilty verdict, and the trial court sentenced defendant to three years in
       prison. Defendant timely filed a posttrial motion to reconsider his sentence, which was denied.
¶ 10       This appeal followed.




                                                    -3-
¶ 11                                          II. ANALYSIS
¶ 12       On appeal, defendant argues (1) the trial court committed plain error by admitting
       improper lay opinion testimony and (2) defense counsel was ineffective for failing to (a) object
       to Illinois State Police Trooper Tyler Vandeventer’s testimony on improper lay opinion
       grounds and (b) preserve the relevance objection to Trooper Vandeventer’s testimony in his
       posttrial motion to reconsider his sentence.

¶ 13                                             A. Plain Error
¶ 14        Defendant concedes he forfeited his argument the trial court erred by overruling his
       objection to Trooper Vandeventer’s testimony, but he requests plain-error review, arguing the
       evidence at trial was closely balanced. The State maintains the issue is forfeited because the
       testimony was proper lay opinion testimony and any error was harmless. We review a court’s
       evidentiary ruling for an abuse of discretion. People v. Lerma, 2016 IL 118496, ¶ 23, 47
       N.E.3d 985. “An abuse of discretion occurs only where the trial court’s decision is ‘arbitrary,
       fanciful, or unreasonable to the degree that no reasonable person would agree with it.’ ” Id.
       (quoting People v. Rivera, 2013 IL 112467, ¶ 37, 986 N.E.2d 634).
¶ 15        Initially, we note the proper inquiry when considering a forfeited claim is whether plain
       error occurred, not whether harmless error occurred. People v. Thurow, 203 Ill. 2d 352, 363,
       786 N.E.2d 1019, 1025 (2003). The plain-error doctrine permits a reviewing court to bypass
       forfeiture rules and consider a clear or obvious error that occurred during the trial. People v.
       Shaw, 2016 IL App (4th) 150444, ¶ 69, 52 N.E.3d 728; see also Ill. S. Ct. R. 615(a) (eff. Jan. 1,
       1967) (“Plain errors or defects affecting substantial rights may be noticed although they were
       not brought to the attention of the trial court.”). The plain-error doctrine may be invoked where
       the evidence is closely balanced or where the error deprived the defendant of a fair hearing.
       People v. Baker, 341 Ill. App. 3d 1083, 1090, 794 N.E.2d 353, 359 (2003). “As a matter of
       convention, our court typically undertakes plain-error analysis by first determining whether
       error occurred at all.” People v. Sargent, 239 Ill. 2d 166, 189, 940 N.E.2d 1045, 1059 (2010).
¶ 16        As defendant notes, “[w]hen a party has stated no basis for an objection and the trial court
       has [overruled] the objection but provided no reason for its ruling, this court presumes that the
       trial court ruled on the grounds of relevancy.” People v. Boston, 2016 IL App (1st) 133497,
       ¶ 61, 54 N.E.3d 217; see also People v. Potter, 41 Ill. 80, 84 (1866) (“The objection, however,
       was general, and we must presume it was intended to apply to its relevancy to the issue.”).
       Here, defense counsel stated no basis for the objection, and the trial court stated no basis for its
       ruling. We presume the objection and ruling applied to relevance.
¶ 17        Because we presume the objection related to relevance—not improper lay opinion—the
       trial court did not abuse its discretion with respect to defendant’s argument raised on appeal,
       i.e., Trooper Vandeventer’s testimony was improper lay opinion testimony. Logically, a court
       cannot have abused its discretion where it had no opportunity to exercise such discretion.
       Accordingly, defendant’s argument the court erred by allowing improper lay witness
       testimony is misplaced. See Shaw, 2016 IL App (4th) 150444, ¶ 63, 52 N.E.3d 728 (“Initially,
       we note that the objections advanced by defense counsel at trial were based on relevance rather
       than improper lay opinion testimony. Thus, we limit our review of the issue to defendant’s
       argument related to relevance.”).
¶ 18        Defense counsel objected to the State’s question of who Trooper Vandeventer believed
       was driving. Defendant argues Trooper Vandeventer’s belief defendant was driving was

                                                    -4-
       irrelevant because it did not make this fact of consequence more or less probable. Defendant
       further argues Trooper Vandeventer’s testimony was “so prejudicial that [it] outweighed
       whatever probative value [it] might have had.” However, defendant’s prejudice argument also
       relates to testimony to which defense counsel did not object. As stated, without an objection,
       the trial court does not exercise discretion for us to review. We limit our inquiry to whether the
       trial court committed plain error by admitting over defense counsel’s objection Trooper
       Vandeventer’s testimony he believed defendant was driving.
¶ 19        Evidence is relevant if it has “any tendency to make the existence of any fact that is of
       consequence to the determination of the action more probable or less probable than it would be
       without the evidence.” Ill. R. Evid. 401 (eff. Jan. 1, 2011). Relevant evidence is generally
       admissible. Ill. R. Evid. 402 (eff. Jan. 1, 2011). However, relevant evidence is inadmissible “if
       the prejudicial effect of admitting that evidence substantially outweighs any probative value.”
       (Emphasis in original and internal quotation marks omitted.) Shaw, 2016 IL App (4th) 150444,
       ¶ 63, 52 N.E.3d 728; see also Ill. R. Evid. 403 (eff. Jan. 1, 2011) (relevant evidence is
       inadmissible if it is unfairly prejudicial). “In this context, prejudice means ‘an undue tendency
       to suggest decision on an improper basis, commonly an emotional one, such as sympathy,
       hatred, contempt, or horror.’ ” People v. Eyler, 133 Ill. 2d 173, 218, 549 N.E.2d 268, 288
       (1989) (quoting Michael H. Graham, Cleary and Graham’s Handbook of Illinois Evidence
       § 403.1 (4th ed. 1984)).
¶ 20        The State did not respond to defendant’s relevance argument, and defendant argues the
       State forfeited any argument to the contrary, citing People v. Williams, 193 Ill. 2d 306, 347,
       739 N.E.2d 455, 477 (2000) (“The rules of [forfeiture] are applicable to the State as well as the
       defendant in criminal proceedings, and the State may [forfeit] an argument ***.”). However,
       the State’s forfeiture in this instance does not prevent us from considering whether the trial
       court abused its discretion with respect to relevance. See In re Charles H., 409 Ill. App. 3d
       1047, 1055, 950 N.E.2d 710, 716 (2011).
¶ 21        We disagree with defendant’s position. Our review of Trooper Vandeventer’s testimony
       shows the question to which defendant objected was asked during a line of questions about
       how Trooper Vandeventer investigated the scene and why defendant was placed under arrest.
       Testimony about the investigation and circumstances of defendant’s arrest was relevant, as it
       was likely to assist the jury in determining whether defendant was driving.
¶ 22        Defendant argues Trooper Vandeventer’s testimony was unfairly prejudicial because the
       jury was likely to believe him due to his role as a state trooper, citing People v. Crump, 319 Ill.
       App. 3d 538, 542, 544, 745 N.E.2d 692, 698 (2001). Defendant also makes much of the fact
       Trooper Vandeventer’s testimony related to “the only issue for the jury to decide” (emphasis in
       original) and complains this testimony “usurped the province of the jury to judge the
       credibility of witnesses and decide the facts.” We reject these arguments. Our court recently
       stated:
                “Illinois courts have rejected the so-called ‘ultimate fact’ doctrine, which held that a
                witness may not express his opinion as to the ultimate issue in a case. Instead, ‘it is now
                well settled that a witness, whether expert or lay, may provide an opinion on the
                ultimate issue in a case. [Citation.] This is so because the trier of fact is not required to
                accept the witness’ conclusion and, therefore, such testimony cannot be said to usurp
                the province of the jury.’ ” People v. Willett, 2015 IL App (4th) 130702, ¶ 98, 37


                                                     -5-
               N.E.3d 469 (quoting People v. Terrell, 185 Ill. 2d 467, 496-97, 708 N.E.2d 309, 324
               (1998)).
       See also Ill. R. Evid. 704 (eff. Jan. 1, 2011) (“Testimony in the form of an opinion or inference
       otherwise admissible is not objectionable because it embraces an ultimate issue to be decided
       by the trier of fact.”).
¶ 23        The fact defendant was arrested for driving with a revoked license necessarily means
       Trooper Vandeventer believed defendant was driving. Put another way, if Trooper
       Vandeventer did not believe defendant was driving, Trooper Hedges would not have arrested
       defendant. Accordingly, Trooper Vandeventer’s testimony did not encourage the jury to make
       its decision on an improper basis but, rather, pointed to an obvious inference based upon the
       facts already in evidence. We find no unfair prejudice in Trooper Vandeventer’s statement he
       believed defendant was driving. We conclude the trial court did not abuse its discretion or
       commit plain error by overruling defendant’s objection to Trooper Vandeventer’s testimony,
       and we honor defendant’s forfeiture.

¶ 24                                  B. Ineffective Assistance of Counsel
¶ 25        Defendant raises two claims of ineffective assistance of counsel: trial counsel was
       ineffective for failing to (1) object to Trooper Vandeventer’s testimony on improper lay
       opinion grounds and (2) preserve the relevance objection to Trooper Vandeventer’s testimony
       in his posttrial motion to reconsider his sentence. The United States Constitution and the
       Illinois Constitution guarantee the right to counsel in criminal trials. U.S. Const., amend. VI;
       Ill. Const. 1970, art. I, § 8. To prevail on an ineffective assistance of counsel claim, a defendant
       must demonstrate (1) counsel’s performance fell below an objective standard of
       reasonableness and (2) the deficient performance resulted in prejudice to the defendant such
       that, but for counsel’s errors, a different result would have been reached. Strickland v.
       Washington, 466 U.S. 668, 687 (1984). We recognize a strong presumption counsel’s conduct
       was reasonable and effective. Id. at 689. Our supreme court has “made it clear that a reviewing
       court will be highly deferential to trial counsel on matters of trial strategy, making every effort
       to evaluate counsel’s performance from his perspective at the time, rather than through the lens
       of hindsight.” People v. Perry, 224 Ill. 2d 312, 344, 864 N.E.2d 196, 216 (2007).

¶ 26                                         1. Lay Opinion Issue
¶ 27       First, defendant argues trial counsel was ineffective for failing to object to Trooper
       Vandeventer’s testimony as an improper lay opinion. The State asserts trial counsel was not
       ineffective because Trooper Vandeventer’s testimony was proper lay opinion testimony and
       the decision not to object was reasonable trial strategy.
¶ 28       Illinois Rule of Evidence 701 (eff. Jan. 1, 2011) states:
                    “If the witness is not testifying as an expert, the witness’ testimony in the form of
                opinions or inferences is limited to those opinions or inferences which are (a) rationally
                based on the perception of the witness, and (b) helpful to a clear understanding of the
                witness’ testimony or the determination of a fact in issue, and (c) not based on
                scientific, technical, or other specialized knowledge within the scope of Rule 702.”
¶ 29       At the outset, we note Trooper Vandeventer’s opinion was rationally based upon his
       perceptions of the scene and his conversations with defendant and Woodland, and it was not


                                                    -6-
       based upon specialized knowledge. Defendant primarily rejects the notion Trooper
       Vandeventer’s testimony was “helpful to a clear understanding of his testimony” because it
       usurped the province of the jury to decide the facts at issue, relying on Crump. In Crump, the
       investigating officer was asked at trial, “ ‘Through the course of your investigation, Officer,
       did you have reason to believe that the defendant in this case committed this offense?’ ”
       Crump, 319 Ill. App. 3d at 540, 745 N.E.2d at 695. The officer responded affirmatively. Id.
       The First District concluded the testimony was an improper lay opinion and the trial court
       abused its discretion by admitting it. Id. at 543-44, 745 N.E.2d at 697-98; but see id. at 545,
       745 N.E.2d at 698 (Homer, P.J., dissenting) (“In this context, I do not think the testimony can
       be fairly construed as opinion testimony in the first place.”).
¶ 30       Like the court in People v. Degorski, 2013 IL App (1st) 100580, ¶ 85, 998 N.E.2d 637,
       which agreed with Presiding Justice Homer’s dissent in Crump, we note Crump predates the
       supreme court’s decision in People v. Hanson, 238 Ill. 2d 74, 939 N.E.2d 238 (2010), which
       we find instructive. In Hanson, the supreme court drew a line between past and present
       opinions, concluding statements of past opinions were not improper lay opinions and were
       admissible. Id. at 101, 939 N.E.2d at 254. The testimony at issue was investigating officer
       Detective Nilles’s statement, “ ‘Jennifer thinks you did this’ ” and the witness Jennifer’s
       testimony she in fact made that statement to Detective Nilles. Id. The defendant argued this
       testimony was an improper lay opinion because it implied Detective Nilles believed he was
       guilty of the crime. Id. The supreme court held:
               “Detective Nilles did not testify that he believed defendant was guilty. Nor did Jennifer
               testify that she believed defendant was guilty. Rather, both Nilles and Jennifer testified
               to a statement which indicated, at the time the statement was made, that Jennifer
               thought defendant had caused the victims’ deaths. At no time was any testimony
               offered as to Jennifer’s present opinion of defendant’s guilt or innocence. Thus, while
               defendant may arguably challenge the testimony as to relevance and hearsay concerns,
               we reject defendant’s argument that this testimony constituted improper opinion
               testimony.” Id.
¶ 31       The First District examined Hanson in Degorski. The Degorski court explained the Hanson
       court drew a distinction between past and present opinion testimony, concluding “present
       opinion testimony is improper” while “previous opinion testimony is permissible.” Degorski,
       2013 IL App (1st) 100580, ¶ 84, 998 N.E.2d 637. Citing People v. Moore, 2012 IL App (1st)
       100857, 964 N.E.2d 1276, the Degorski court concluded the Hanson principle applied to
       authority figures’ prior opinions as well as general lay witnesses’, meaning the fact Trooper
       Vandeventer is an authority figure is of no import to our Rule 701 analysis. See Degorski, 2013
       IL App (1st) 100580, ¶ 80, 998 N.E.2d 637. The Degorski court noted, “ ‘[w]here the
       testimony is not a current comment on the defendant’s credibility *** the police accusations
       may be seen as a standard interrogation tactic, rather than an improper opinion on [the
       defendant’s] credibility.’ ” Id. ¶ 79 (quoting Moore, 2012 IL App (1st) 100857, ¶ 52, 964
       N.E.2d 1276). The Degorski court concluded the officer’s testimony reflecting his prior
       opinion about the defendant’s credibility during an interrogation was not improper opinion
       testimony because it was a past—not present—opinion. In support, the court stated:
                   “This case[ ] resembles Hanson and [People v.] Chaban [2013 IL App (1st)
               112588, 994 N.E.2d 1057]. [The officer] expressed an opinion regarding defendant’s
               guilt, but like the witnesses in Hanson and Chaban, it was not his present opinion.

                                                   -7-
               Rather, he testified in the past tense in both his solicited and unsolicited testimony: ‘his
               statement to me was reliable’; ‘I believed him, Counsel’; and ‘I told you why I believed
               it was reliable.’ [The officer] was referring to his belief at the time of the interrogation,
               not his belief at the time of trial.” (Emphases in original.) Id. ¶ 78.
       We agree with the application of Hanson in Degorski and Moore.
¶ 32       Here, the State’s questions with respect to Trooper Vandeventer’s testimony were phrased
       in the past tense. The State asked, “Who did you think was driving?” and “How did you come
       to that conclusion?” (Emphases added.) Though Trooper Vandeventer’s answer to the first
       question was phrased in the present tense, his answer to the second question clarified the fact
       he was testifying about his prior beliefs. Pursuant to the Hanson principle, this testimony was
       not an improper lay opinion because it was not offered as a present opinion on defendant’s
       credibility but, rather, was a statement of past belief offered to explain the course of
       investigation, i.e., why defendant was ultimately arrested. See Hanson, 238 Ill. 2d at 101, 939
       N.E.2d at 254 (concluding testimony of a past opinion is not improper opinion testimony); see
       also Degorski, 2013 IL App (1st) 100580, ¶ 84, 998 N.E.2d 637 (noting prior opinions are
       admissible “on the basis that they were part of a sequential account of the detective’s
       [interrogation]” (citing People v. Munoz, 398 Ill. App. 3d 455, 488, 923 N.E.2d 898, 925
       (2010))). We conclude Trooper Vandeventer’s testimony about his past opinion was outside
       the purview of Rule 701.
¶ 33       “Counsel cannot be considered ineffective for failing to make or pursue what would have
       been a meritless objection.” People v. Edwards, 195 Ill. 2d 142, 165, 745 N.E.2d 1212, 1225
       (2001). Because we conclude Trooper Vandeventer’s testimony was not barred by Rule 701,
       defense counsel cannot have been ineffective for failing to object on Rule 701 grounds.
¶ 34       Even if Trooper Vandeventer’s testimony was barred by Rule 701, defendant was not
       prejudiced such that, but for counsel’s failure to object on improper opinion grounds, a
       different result would have been reached. See Strickland, 466 U.S. at 687. We recognize the
       Strickland prejudice prong does not require merely omitting the tainted evidence and
       conducting a sufficiency-of-the-evidence analysis. See People v. Moore, 279 Ill. App. 3d 152,
       161, 663 N.E.2d 490, 497-98 (1996) (citing Kyles v. Whitley, 514 U.S. 419, 434 (1995)). “A
       ‘reasonable probability’ is defined as ‘a probability sufficient to undermine confidence in the
       outcome.’ ” People v. Simpson, 2015 IL 116512, ¶ 35, 25 N.E.3d 601 (quoting Strickland, 466
       U.S. at 694). With this principle in mind, we must still examine the evidence presented at trial
       to consider whether Trooper Vandeventer’s statements undermined the outcome of the trial.
¶ 35       We have already determined Trooper Vandeventer’s testimony was not unfairly prejudicial
       so as to require its exclusion per Rule 403, chiefly because it was an obvious inference to be
       drawn from the evidence; if Trooper Vandeventer believed defendant’s statement his wife was
       driving, defendant would not have been arrested. Trooper Vandeventer’s testimony was not a
       flagrant statement informing the jury defendant was guilty and it should disregard his defense;
       rather, it was a statement of his belief at the time of the incident—a belief which guided his
       investigation. Cf. Munoz, 398 Ill. App. 3d at 488-89, 923 N.E.2d at 926 (finding unfair
       prejudice where the officer’s lay opinion “invade[d] the province of the jury” by telling it
       whom to believe).
¶ 36       Trooper Hedges also testified Trooper Vandeventer indicated he believed defendant was
       driving the vehicle, meaning even if defense counsel successfully excluded Trooper
       Vandeventer’s testimony on improper opinion grounds, the jury would have nonetheless heard

                                                     -8-
       Trooper Hedges’s testimony about Trooper Vandeventer’s belief defendant was driving. See
       Hanson, 238 Ill. 2d at 102, 939 N.E.2d at 255 (out-of-court statements are admissible to prove
       something other than the truth of the matter asserted, such as the course of investigation, state
       of mind, or effect on the listener). The jury would have also heard Woodland’s testimony
       indicating defendant was indeed driving the vehicle. Given the cumulative nature of the
       evidence and the context in which the testimony was given, we find no reasonable probability
       Trooper Vandeventer’s testimony tainted the jury to the extent a different result would have
       been reached had defense counsel successfully moved to exclude the statement. Our
       confidence in the outcome is not undermined based on the admission of the allegedly
       inadmissible testimony.
¶ 37       Though defendant lumps together Trooper Vandeventer’s two statements (i.e., (1) he
       believed defendant was driving and (2) the reasons why) and argues they are unfairly
       prejudicial throughout his brief, he does not specifically argue defense counsel was ineffective
       for failing to raise an objection to Trooper Vandeventer’s second statement on either relevancy
       or unfair prejudice grounds. Nevertheless, we conclude Trooper Vandeventer’s second
       statement was not unfairly prejudicial.
¶ 38       As previously stated, the facts of Trooper Vandeventer being an authority figure and his
       testimony relating to an ultimate issue of fact are of no import here. Trooper Vandeventer did
       not phrase his testimony in such a way as to imply the jury should believe the State’s case as
       opposed to defendant’s. Compare Munoz, 398 Ill. App. 3d at 488-89, 923 N.E.2d at 926
       (finding unfair prejudice where the officer’s lay opinion “invade[d] the province of the jury”
       by telling it whom to believe), with Hanson, 238 Ill. 2d at 101, 939 N.E.2d at 254 (concluding
       a statement of past opinion was not unfairly prejudicial where the testimony explained the
       course of investigation and was not a present opinion of the defendant’s guilt or credibility).
       Trooper Vandeventer merely stated why he believed defendant was driving, which explained
       why and how defendant was investigated and ultimately arrested. His belief was supported by
       his observations of the scene and Woodland’s confession. This was not a “human lie detector”
       situation (cf. People v. O’Donnell, 2015 IL App (4th) 130358, ¶ 32, 28 N.E.3d 1026), and
       Trooper Vandeventer’s testimony did not encourage the jury to base its decision on improper
       factors; rather, his testimony encouraged the jury to make its decision based on the evidence.
¶ 39       We conclude this testimony was not unfairly prejudicial, as the probative value in
       explaining the course of the investigation and arrest was not substantially outweighed by any
       prejudicial effect. See Ill. R. Evid. 403 (eff. Jan. 1, 2011). Despite the fact defendant failed to
       clearly assign error to defense counsel with respect to Trooper Vandeventer’s second
       statement, we conclude any such argument would have been groundless, and we reject his
       argument Trooper Vandeventer’s second statement was unfairly prejudicial.

¶ 40                                       2. Preservation Issue
¶ 41        Defendant next argues trial counsel was ineffective for failing to preserve the relevance
       objection to Trooper Vandeventer’s testimony. Having determined the trial court did not abuse
       its discretion by ruling the testimony was relevant, the question of whether trial counsel was
       ineffective for failing to preserve the issue is moot. We decline to address defendant’s
       argument.



                                                    -9-
¶ 42                                       III. CONCLUSION
¶ 43      We affirm the trial court’s judgment and award the State its $50 statutory assessment
       against defendant as costs of this appeal. 55 ILCS 5/4-2002 (West 2014).

¶ 44      Affirmed.




                                              - 10 -